Exhibit 10.19

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), by and between Saba Software,
Inc., a Delaware corporation (the “Company”), and Jeffrey T. Carr (“Executive”),
is effective as of April 1, 2009 (the “Effective Date”).

 

R E C I T A L S

 

A. The Company desires to employ Executive and Executive desires to accept such
employment on the terms and conditions set forth in this Agreement.

 

A G R E E M E N T

 

NOW, THEREFORE, based on the foregoing recitals and in consideration of the
commitments set forth below, Executive and the Company agree as follows:

 

1.   Term, Position, Duties and Responsibilities

 

1.1. Term. The Company hereby employs Executive to render services to the
Company in the position of President, Global Field Operations, reporting
directly to the Chief Executive Officer of the Company, for the period
commencing on the Effective Date and ending on the date Executive’s employment
is terminated under this Agreement (the “Term”). The Company and Executive
hereby acknowledge that either of them may terminate Executive’s term of
Employment for any reason or no reason at all.

 

1.2. Position. The duties of this position shall include such duties and
responsibilities as are reasonably assigned to Executive by the Chief Executive
Officer, including but not limited to those customarily performed by leaders of
global field operations of similarly situated corporations. Executive agrees to
serve in a similar capacity for the benefit of any of the Company’s direct or
indirect, wholly-owned or partially-owned subsidiaries or affiliates.
Additionally, Executive shall serve in such other capacity or capacities as the
Chief Executive Officer may from time to time prescribe. During his employment
by the Company, Executive shall, subject to Section 1.3, devote his full
energies, interest, abilities and productive time to the proper and efficient
performance of his duties under this Agreement.

 

1.3. Other Activities. Except upon the prior written consent of the Chief
Executive Officer of the Company, Executive will not (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that is or may be in
conflict with, or that might place Executive in a conflicting position to that
of, the Company. Notwithstanding the foregoing, Executive shall be permitted to
engage in occasional professional or charitable activities outside the scope of
his employment with the Company so long as such activities (A) do not conflict
with the actual or proposed business of the Company or any of its subsidiaries
or affiliates, and (B) do not affect the performance of his duties hereunder. In
addition, subject to the prior written consent of the Chief Executive Officer
and the Board of Directors of the Company and subject to Executive’s fiduciary
duties to the Company, Executive shall be permitted to serve as a director of
other



--------------------------------------------------------------------------------

corporations provided that their businesses are not competitive with the actual
or proposed business of the Company or any of its subsidiaries or affiliates and
provided further that Executive’s service as a director of such other
corporations does not interfere with his performance of his duties hereunder.
Any such prior written consent may be subsequently revoked in the event that the
Board of Directors determines, in good faith, that Executive’s position as a
director of any such other corporation has developed into a conflict of
interest.

 

1.4. Proprietary Information. Executive recognizes that his employment with the
Company will involve contact with information of substantial value to the
Company, which is not generally known in the trade, and which gives the Company
an advantage over its competitors who do not know or use it. Executive is
executing and delivering to the Company, concurrently with the execution and
delivery to the Company of this Agreement, a copy of the Company’s standard form
of Employee Proprietary Information and Inventions Agreement (the “Employee
Proprietary Information and Inventions Agreement”).

 

2.   Compensation of Executive

 

2.1. Base Salary. In consideration of the services to be rendered under this
Agreement, while employed by the Company, Company shall pay Executive an initial
base annual salary of two hundred ninety thousand dollars ($290,000.00), less
standard deductions and withholdings, payable in regular periodic payments in
accordance with Company payroll policy. Such salary shall be prorated for any
partial month of employment on the basis of a 30-day fiscal month. Such base
salary shall be subject to annual review by the Board of Directors in
consultation with the Chief Executive Officer.

 

2.2. Bonus. Executive will be eligible to receive bonuses totaling one hundred
percent (100%) of his base salary annually (such annual amount, the “Target
Bonus”), the exact amount of each such bonus to be determined by the Board of
Directors in consultation with the Chief Executive Officer based upon Executive
achieving certain performance criteria and the Company achieving specific
financial goals, in each case to be determined by the Board of Directors in
consultation with the Chief Executive Officer. Any such bonus shall be payable
at the direction of the Board of Directors either after the end of the fiscal
year or quarterly after the end of each fiscal quarter, and shall be prorated
for partial fiscal periods. Such bonuses shall in no event be paid later than
2 1/2 months after the close of the Company’s fiscal year in which such bonus
was earned. In addition, Executive shall be eligible for such additional bonuses
as may be awarded by the Board of Directors in its sole discretion from time to
time in consultation with the Chief Executive Officer.

 

2.2.1. Initial Bonus Payment. In conjunction with and subject to Executive’s
continued employment with the Company, one hundred percent (100%) of the Target
Bonus attributable to the remaining two (2) months of the Company’s fiscal year
ending May 31, 2009 (an aggregate of $48,333.33) will be guaranteed. The Target
Bonus attributable to the remaining two (2) months of the Company’s fiscal year
ending May 31, 2009 will be paid (less standard deductions and withholdings)
after May 31, 2009 in accordance with the Company’s standard practices.

 

2



--------------------------------------------------------------------------------

2.3. Signing Bonus. Executive shall receive a signing bonus of fifty thousand
dollars ($50,000.00) (less standard deductions and withholdings) with his first
paycheck from the Company. In the event that Executive’s employment with the
Company is terminated prior to the one (1) year anniversary of the Effective
Date by either the Company for Cause (as defined below) or by Executive other
than for Good Reason (as defined below), Executive agrees to repay to the
Company, within thirty (30) days of such termination, an amount equal to the
difference of (a) the full amount of the signing bonus paid to Executive, less
(b) the actual income taxes paid by Executive and attributable to the signing
bonus.

 

2.4. Stock Option. Subject to approval by the Board of Directors, Executive will
be granted a stock option to purchase two hundred fifty thousand
(250,000) shares of the Company’s Common Stock at the market price in effect on
the date the Board of Directors approves the grant pursuant to the Company’s
standard form of Stock Option Agreement to be entered into by and between
Executive and the Company (the “Stock Option Agreement”). Twenty-five percent
(25%) of the shares subject to the stock option will vest on the one (1) year
anniversary of the Effective Date and the remaining seventy-five percent of the
shares subject to the stock option will vest in 12 equal quarterly installments
with the first installment vesting one quarter after the first anniversary of
the Effective Date of this employment agreement. Vested options subject to the
Stock Option Agreement will remain exercisable for a period of six (6) months
after Executive’s termination of employment other than for Cause.

 

2.5. Benefits. Executive shall be entitled to participate in the Company’s group
medical, dental, life insurance, 401(k), deferred compensation or other benefit
plans and programs on the same terms and conditions as other members of the
Company’s senior executive management. Executive shall be provided such
perquisites of employment, including at least four (4) weeks paid vacation, and
all paid holidays and sick leave as are provided to all other members of the
Company’s senior executive management. Executive shall be entitled to
reimbursement of all reasonable expenses incurred by Executive in the
performance of his duties hereunder, in accordance with the policies and
procedures established by the Company from time to time, and as may be amended
from time to time. The Company shall reimburse Executive for reasonable,
documented legal fees of up to $2,500.00 incurred in the negotiation and
documentation of this Agreement.

 

3.   Employment At Will

 

Company or Executive may terminate Executive’s employment with Company at any
time for any reason, including no reason at all, notwithstanding anything to the
contrary contained in or arising from any statements, policies, or practices of
Company relating to the employment, discipline, or termination of its employees.
This at-will employment relationship cannot be changed except in writing signed
by a duly authorized officer of the Company other than Executive. This Section 3
shall survive any termination or expiration of this Agreement.

 

3



--------------------------------------------------------------------------------

4.   Termination of Employment

 

4.1. Termination by Executive. Executive may terminate his employment upon
notice to the Company. In the event that Executive elects to terminate his
employment other than for Good Reason (as defined below) in accordance with
Section 4.3 or 4.4, the Company shall pay Executive all base salary due and
owing and all other accrued but unpaid benefits (e.g., accrued vacation) through
the last day actually worked and thereafter the Company’s obligations under this
Agreement shall terminate.

 

4.2. Termination by the Company for Cause. In the event that the Company
terminates Executive’s employment for Cause, the Company shall pay Executive all
base salary due and owing and all other accrued but unpaid benefits (e.g.,
accrued vacation) through the last day actually worked and thereafter the
Company’s obligations under this Agreement shall terminate. For the purposes of
this Agreement, termination shall be for “Cause” if (i) Executive refuses or
fails to act in accordance with any lawful order or instruction of the Chief
Executive Officer, and such refusal or failure to act has not been cured within
30 days of notice of such disobedience, (ii) Executive fails to devote
reasonable attention and time during normal business hours to the business
affairs of the Company or Executive is reasonably determined by the Board of
Directors to have been unfit (other than as a result of an Incapacity),
unavailable for service (other than as a result of an Incapacity) or grossly
negligent in connection with the performance of his duties on behalf of the
Company, which unfitness, unavailability or gross negligence has not been cured
within 30 days of notice of the same; (iii) Executive is reasonably determined
by the Board of Directors to have committed a material act of dishonesty or
willful misconduct or to have acted in bad faith to the material detriment of
the Company in connection with the performance of his duties on behalf of the
Company; (iv) Executive is convicted of a felony or other crime involving
dishonesty, breach of trust, moral turpitude or physical harm to any person, or
(v) Executive materially breaches any agreement with the Company which breach
has not been cured within 30 days notice of the same. For purposes of this
Agreement, the term “without Cause” shall mean termination of Executive’s
employment for reasons other than for “Cause.”

 

4.3. Termination by the Company without Cause or by Executive for Good Reason.
In the event that the Company terminates Executive’s employment without Cause or
Executive terminates his employment for Good Reason, and in either case a
Separation (as defined below) occurs, the Company shall pay Executive all base
salary due and owing and all other accrued but unpaid benefits (e.g., accrued
vacation) through the last day actually worked, and Executive shall be entitled
to receive the severance payments and benefits set forth below in this
Section 4.3; provided, however, that such severance and benefits are conditioned
on Executive’s execution and non-revocation of a release agreement, the form of
which is attached hereto as Exhibit A, and thereafter the Company’s obligations
under this Agreement shall terminate. Executive shall execute and return such
release agreement no later than sixty (60) days from the date of Executive’s
Separation (the “Release Date”). For purposes of this Agreement, the term
“Separation” shall mean a “separation from service,” as defined in the
regulations under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

 

4.3.1. Target Bonus and Base Salary. On the date of the termination of
Executive’s employment, the Company shall pay to Executive, in a single lump-sum

 

4



--------------------------------------------------------------------------------

payment, subject to standard deductions and withholdings, Executive’s Target
Bonus for any partially completed bonus period, as if the applicable performance
criteria and Company financial goals had been achieved completely, pro rated
based on the number of days actually elapsed through the date of termination in
the bonus period in which such termination occurs. In addition, the Company
shall pay to Executive an amount equal to that number of months of Executive’s
then current base salary equal to the sum of six (6) months plus one month for
every twelve month period Executive has been employed by the Company prior to
the date of termination (which sum shall not exceed twelve (12) months)
(collectively, the “Severance Months”), less all applicable standard deductions
and withholdings. Such amount payable in accordance with the preceding sentence
shall be payable in the form of salary continuation. Subject to timely receipt
by the Company of the executed release agreement, the first payment of any such
salary continuation shall be made within ten (10) days after the Release Date
and shall include any salary continuation payments that accrued to Executive
post-termination of employment but that were not paid pending receipt of the
executed release agreement.

 

4.3.2. Group Medical Coverage. The Company shall, following the Executive’s
timely election, provide the Executive with continued coverage, for that number
of months after termination of Executive’s employment equal to the number of
Severance Months, under the Company’s group health insurance plans in effect
upon termination of Executive’s employment in accordance with the provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), at no cost
to Executive. If COBRA or similar benefits are not available by law during any
portion of the remainder of such six-month period, then the Company shall pay
Executive each month during which COBRA or similar benefits are not available by
law an amount equal to the premium paid by Executive for the last month during
which such COBRA or similar benefits were available.

 

4.3.3. Acceleration of Vesting of Stock Option. On the date of Executive’s
termination of employment, the vesting of the shares subject to any stock option
then held by Executive, including without limitation the option described in
Section 2.4, shall accelerate twelve (12) months.

 

4.4. Termination by the Company without Cause or by Executive for Good Reason at
the Time of or within 12 Months After a Change of Control. In the event that, at
the time of or within twelve (12) months after a Change of Control (as defined
below), the Company terminates Executive’s employment without Cause or Executive
terminates his employment for Good Reason, and in either case a Separation
occurs, the Company shall pay Executive all base salary due and owing and all
other accrued but unpaid benefits (e.g., accrued vacation) through the last day
actually worked, and Executive shall be entitled to receive the severance
payments and benefits set forth below in this Section 4.4; provided, however,
that such severance and benefits are conditioned on Executive’s execution and
non-revocation of a release agreement, the form of which is attached hereto as
Exhibit A, and thereafter the Company’s obligations under this Agreement shall
terminate. Executive shall execute and return such release agreement no later
than the Release Date. Executive agrees that he may be required to travel from
time to time as required by the Company’s business and that such travel shall
not constitute grounds for Executive to terminate his employment for Good
Reason. For the purposes of this Agreement:

 

“Good Reason” means any of the following by the Company or any successor with
respect to Executive: (1) a material reduction in salary or target compensation
without

 

5



--------------------------------------------------------------------------------

Executive’s consent; (2) the relocation of work location to a location more than
fifty miles from the Company’s current work location without Executive’s consent
or (3) there is a material diminution of Executive’s responsibilities with the
Company, or a material change in Executive’s reporting responsibilities or
title, in each case without Executive’s consent. A condition shall not be
considered “Good Reason” unless Executive gives the Company written notice of
such condition within ninety (90) days after such condition comes into existence
and the Company fails to remedy such condition within thirty (30) days after
receiving Executive’s written notice.

 

“Change of Control” means the occurrence of any of the following events:

 

(i) The sale, exchange, lease or other disposition or transfer of all or
substantially all of the consolidated assets of the Company to a person or group
(as such terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) which will
continue the business of the Company in the future; or

 

(ii) A merger or consolidation involving the Company in which the shareholders
of the Company immediately prior to such merger or consolidation are not the
beneficial owners (within the meaning of Rules 13d-3 and 13d-5 promulgated under
the Exchange Act) of more than 50% of the total voting power of the outstanding
voting securities of the corporation resulting from such transaction in
substantially the same proportion as their ownership of the total voting power
of the outstanding voting securities of the Company immediately prior to such
merger or consolidation; or

 

(iii) The acquisition of beneficial ownership (within the meaning of Rules 13d-3
and 13d-5 promulgated under the Exchange Act) of at least 50% of the total
voting power of the outstanding voting securities of the Company by a person or
group (as such terms are defined or described in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act).

 

For purposes of this Section 4.4, the term Company shall include any successor
to Saba Software, Inc., a Delaware corporation.

 

4.4.1. Target Bonus and Base Salary. On the date of the termination of
Executive’s employment, the Company shall pay to Executive, or to Executive’s
beneficiaries or estate as appropriate, in a single lump-sum payment, subject to
standard deductions and withholdings, Executive’s Target Bonus for any partially
completed bonus period, as if the applicable performance criteria and Company
financial goals had been achieved completely, pro rated based on the number of
days actually elapsed through the date of termination in the bonus period in
which such termination occurs. In addition, the Company shall pay to Executive,
or to Executive’s beneficiaries or estate, as appropriate, the sum of (i) twelve
(12) months of Executive’s then current base salary , and (ii) the Target Bonus
amount, less all applicable standard deductions and withholdings. Such amounts
payable in the preceding sentence shall be payable in the form of salary
continuation (with amounts attributable to the Target Bonus prorated monthly).
Subject to timely receipt by the Company of the executed release agreement, the
first payment of any such salary continuation shall be made

 

6



--------------------------------------------------------------------------------

within ten (10) days after the Release Date and shall include any salary
continuation payments (including amounts attributable to the Target Bonus) that
accrued to Executive post-termination of employment but that were not paid
pending receipt of the executed release agreement.

 

4.4.2. Acceleration of Vesting of Stock Option. On the date of termination of
Executive’s employment, 100% of the shares subject to any stock option then held
by Executive, including without limitation, the option described in Section 2.4,
shall vest and become immediately exercisable.

 

4.4.3. Group Medical Coverage. The Company shall, following the Executive’s
timely election, provide the Executive with continued coverage for one year
after termination of Executive’s employment under the Company’s group health
insurance plans in effect upon termination of Executive’s employment in
accordance with the provisions of the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), at no cost to Executive. If COBRA or similar benefits are
not available by law during any portion of the remainder of such one year
period, then the Company shall pay Executive each month during which COBRA or
similar benefits are not available by law an amount equal to the premium paid by
Executive for the last month during which such COBRA or similar benefits were
available.

 

4.5. Termination for Incapacity. In the event that Executive suffers an
Incapacity during Executive’s employment, the Company may elect to terminate
Executive’s employment pursuant to this Section 4.5. In such event, the Company
shall pay Executive, or to Executive’s beneficiaries or estate if applicable,
all base salary due and owing and all other accrued but unpaid benefits (e.g.,
accrued vacation) through the date on which an Incapacity is determined to exist
(the “Determination Date”), less applicable standard deductions and
withholdings. In addition, the Company shall pay to Executive, or to Executive’s
beneficiaries or estate, as appropriate, six (6) months of Executive’s then
current base salary, less all applicable standard deductions and withholdings
and any disability payment otherwise payable by or pursuant to plans provided by
the Company and actually paid to Executive. Such amounts payable in the
preceding sentence shall be payable in the form of salary continuation.
Thereafter the Company’s obligations under this Agreement shall terminate;
provided, however, that nothing contained in this Agreement shall limit
Executive’s rights to payments or other benefits under any long-term disability
plans of the Company in which Executive participates, if any. For the purposes
of this Agreement, Executive shall be deemed to have suffered an “Incapacity” if
Executive shall, due to illness or mental or physical incapacity, be unable to
perform the duties and responsibilities required to be performed by him on
behalf of the Company for a period of at least 180 days.

 

4.6. Termination upon Death. In the event that Executive dies during Executive’s
employment, Executive’s employment shall be deemed to have terminated upon the
date of death. In such event, the Company shall pay Executive’s estate all base
salary due and owing and all other accrued but unpaid benefits (e.g., accrued
vacation) through the date of death. In addition, the Company shall pay to
Executive’s estate six (6) months of Executive’s then current base salary, less
all applicable standard deductions and withholdings. Such amounts payable in the
preceding sentence shall be payable in the form of salary continuation.
Thereafter the Company’s obligations under this Agreement shall terminate;
provided, however, that

 

7



--------------------------------------------------------------------------------

nothing contained in this Agreement shall limit Executive’s estate’s or
beneficiaries’ rights to payments or other benefits under any life insurance
plan or policy in which Executive participates or with respect to which
Executive has designated a beneficiary, if any.

 

4.7. Gross-Up Payment. Anything in this Agreement to the contrary
notwithstanding, in the event that it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (the “Payment”), would constitute an “excess parachute payment”
within the meaning of Section 280G of the Code, Executive shall be paid an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Executive after deduction of any excise tax imposed under Section 4999 of the
Code, and any federal, state and local income and employment tax and excise tax
imposed upon the Gross-Up Payment shall be equal to the Payment. For purposes of
determining the amount of the Gross-Up Payment, Executive shall be deemed to pay
federal income tax and employment taxes at the highest marginal rate of federal
income and employment taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of Executive’s residence (or, if
greater, the state and locality in which Executive is required to file a
nonresident income tax return with respect to the Payment) on the date on which
Executive’s employment terminates, net of the maximum reduction in federal
income taxes that may be obtained from the deduction of such state and local
taxes.

 

4.7.1. All determinations to be made under this Section 4.7 shall be made by a
nationally-recognized independent public accountant (the “Accounting Firm”),
which firm shall provide its determinations and any supporting calculations both
to the Company and Executive within 30 days of each of a Change of Control and
the termination of Executive’s employment. Any such determination by the
Accounting Firm shall be binding upon the Company and Executive.

 

4.7.2. Executive shall notify the Company in writing of any claim by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of the Gross-Up Payment (taking into
account any amounts theretofore already paid by the Company). Such notification
shall be given as soon as practicable but no later than ten business days after
Executive knows of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which he gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall:

 

(a) give the Company any information reasonably request by the Company relating
to such claim;

 

(b) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 

8



--------------------------------------------------------------------------------

(c) cooperate with the Company in good faith in order to effectively contest
such claim; and

 

(d) permit the Company to participate in any proceedings relating to such claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any excise tax, income tax or employment tax, including
interest and penalties, with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limiting the foregoing
provisions of this Section 4.7.2, the Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct Executive to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided further, however, that if the Company directs Executive to
pay such claim and sue for a refund the Company shall advance the amount of such
payment to Executive, on an interest-free basis and shall indemnify and hold
Executive harmless, on an after-tax basis, from any excise tax, income tax or
employment tax, including interest or penalties with respect thereto, imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and provided further that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which such contested amount is claim to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

4.7.3. If, after the receipt by Executive of an amount advanced by the Company
pursuant to this Section 4.7, Executive becomes entitled to receive any refund
with respect to such claim, Executive shall promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by Executive of an amount
advanced by the Company pursuant to this Section 4.7, a determination is made
that Executive shall not be entitled to any refund with respect to such claim
and the Company does not notify Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

9



--------------------------------------------------------------------------------

4.7.4. All of the fees and expenses of the Accounting Firm in performing
determinations referred to in subsections 4.7.1 and 4.7.2 above shall be borne
solely by the Company.

 

4.8. No Other Compensation or Benefits. Executive acknowledges that except as
expressly provided in this Agreement, he will not be entitled to any additional
compensation, severance payments or benefits after the termination of his
employment.

 

5.   Termination Obligations

 

5.1. Return of Company’s Property. Without in any way limiting Executive’s
obligations and the Company’s rights under the Employee Proprietary Information
and Inventions Agreement described in Section 1.4, Executive hereby acknowledges
and agrees that all books, manuals, records, reports, notes, contracts, lists,
spreadsheets and other documents or materials, or copies thereof, and equipment
furnished to or prepared by Executive in the course of or incident to
Executive’s employment, belong to Company and shall be promptly returned to
Company upon termination of Executive’s employment.

 

5.2. Activities. In the event Executive’s employment is terminated without Cause
or due to Executive’s Incapacity or Executive terminates his employment for Good
Reason, in exchange for the payments by Company pursuant to Section 4.3, 4.4 or
4.5 hereof, Executive agrees that for that number of months that Executive is
entitled to receive severance benefits under Section 4.3, 4.4 or 4.5, as
applicable, , Executive shall not, directly or indirectly on executive’s behalf
or as an officer, director, consultant, partner, owner, stockholder or employee
of any partnership, corporation or other entity: (a) solicit for employment,
employ or otherwise seek to retain, or retain the services of, any employee,
officer, director or consultant of the Company, or solicit or otherwise induce
any person to terminate his or her employment or other relationship with the
Company; or (b) engage in any activity, in those states within the United States
and those countries outside the United States in which the Company or any of its
subsidiaries then conducts any business, where such activity is similar to and
competitive with the activities carried on by the Company or any of its
subsidiaries. Executive acknowledges that the nature of the Company’s activities
is such that competitive activities could be conducted effectively regardless of
the geographic distance between the Company’s place of business and the place of
any competitive business.

 

5.3. Resignation. Upon the termination of Executive’s employment for any reason,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company or any of its subsidiaries or affiliates. Executive
agrees to execute and deliver such documents or instruments as are reasonably
requested by the Company or any such subsidiary or affiliate to evidence such
resignations.

 

5.4. Survival. The representations and warranties contained herein and
Executive’s obligations under Sections 5 and 6 and under the Employee
Proprietary Information and Inventions Agreement shall survive termination of
Executive’s employment and the expiration of this Agreement.

 

10



--------------------------------------------------------------------------------

6.   Arbitration.

 

6.1. Agreement to Arbitrate Claims. The Company and Executive hereby agree that,
to the fullest extent permitted by law, any and all claims or controversies
between them (or between Executive and any present or former officer, director,
agent, or employee of the Company or any parent, subsidiary, or other entity
affiliated with the Company) relating in any manner to the employment or the
termination of employment of Executive shall be resolved by final and binding
arbitration. Except as specifically provided herein, any arbitration proceeding
shall be conducted in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“the AAA Rules”).
Claims subject to arbitration shall include contract claims, tort claims, claims
relating to compensation and stock options, as well as claims based on any
federal, state, or local law, statute, or regulation, including but not limited
to any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and the
California Fair Employment and Housing Act. However, claims for unemployment
compensation, workers’ compensation, and claims under the National Labor
Relations Act shall not be subject to arbitration.

 

6.2. Arbitrator. A neutral and impartial arbitrator shall be chosen by mutual
agreement of Executive and the Company; however, if Executive and the Company
are unable to agree upon an arbitrator within a reasonable period of time, then
a neutral and impartial arbitrator shall be appointed in accordance with the
arbitrator nomination and selection procedure set forth in the AAA Rules. The
arbitrator shall prepare a written decision containing the essential findings
and conclusions on which the award is based so as to ensure meaningful judicial
review of the decision. The arbitrator shall apply the same substantive law,
with the same statutes of limitations and same remedies, that would apply if the
claims were brought in a court of law. The arbitrator shall have the authority
to consider and decide pre-hearing motions, including dispositive motions.

 

6.3. Enforcement Actions. Either the Company or Executive may bring an action in
court to compel arbitration under this Agreement and to enforce an arbitration
award. Except as otherwise provided in this Agreement, neither party shall
initiate or prosecute any lawsuit in any way related to any arbitrable claim,
including without limitation any claim as to the making, existence, validity, or
enforceability of the agreement to arbitrate. All arbitration hearings under
this Agreement shall be conducted in San Francisco, California.

 

6.4. Exceptions. Nothing in this Agreement precludes a party from filing an
administrative charge before an agency that has jurisdiction over an arbitrable
claim. In addition, either party may, at its option, seek injunctive relief in a
court of competent jurisdiction for any claim or controversy arising out of or
related to the unauthorized use, disclosure, or misappropriation of the
confidential and/or proprietary information of either party. By way of example,
the Company may choose to use the court system to seek injunctive relief to
prevent disclosure of its proprietary information or trade secrets; similarly,
Executive may elect to use the court system to seek injunctive relief to protect
Executive’s own inventions or trade secrets.

 

11



--------------------------------------------------------------------------------

6.5. Governing Law. In ruling on procedural and substantive issues raised in
arbitration, the Arbitrator shall in all cases apply the substantive law of the
State of California.

 

6.6. Attorneys’ Fees. Each party shall pay its own costs and attorney’s fees,
unless a party prevails on a statutory claim, and the statute provides that the
prevailing party is entitled to payment of its attorneys’ fees. In that case,
the arbitrator may award reasonable attorneys’ fees and costs to the prevailing
party as provided by law. The costs and fees of the arbitrator shall be borne
equally by Executive and the Company, unless otherwise required by law.

 

6.7. Survival. The parties’ obligations under this Section 6 shall survive the
termination of Executive’s employment with the Company and the expiration of
this Agreement.

 

6.8. Acknowledgements. THE PARTIES UNDERSTAND AND AGREE THAT THIS SECTION 6
CONSTITUTES A WAIVER OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR
CONTROVERSIES COVERED BY THIS SECTION 6. THE PARTIES AGREE THAT NONE OF THOSE
CLAIMS OR CONTROVERSIES SHALL BE RESOLVED BY A JURY TRIAL. THE PARTIES FURTHER
ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS SECTION 6
WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF THAT OPPORTUNITY TO THE
EXTENT THEY WISH TO DO SO.

 

7.   Expiration of Term

 

The terms of this Agreement are intended by the parties to govern Executive’s
employment with the Company during Executive’s employment. Upon termination of
Executive’s employment, this Agreement shall terminate and be of no further
force or effect, except to the extent of provisions hereof which expressly
survive the expiration or termination of this Agreement.

 

8.   Amendments, Waivers

 

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Executive and by a duly authorized
representative of the Company other than Executive. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

 

Notwithstanding the foregoing, Executive acknowledges that the Company, in the
exercise of its sole discretion and without the consent of Executive, may amend
or modify this Agreement to delay the payment of any severance or other benefits
payable pursuant to this Agreement to the minimum extent necessary to meet the
requirements of Section 409A of the Internal Revenue Code as amplified by any
Internal Revenue Service or U.S. Treasury Department guidance as the Company
deems appropriate or advisable.

 

12



--------------------------------------------------------------------------------

9.   Assignment; Successors and Assigns

 

Executive agrees that Executive may not assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, or by operation of
law, any rights or obligations under this Agreement, nor shall Executive’s
rights be subject to encumbrance or the claims of creditors. Any purported
assignment, transfer, or delegation shall be null and void. Nothing in this
Agreement shall prevent the consolidation of the Company with, or its merger
into, any other corporation, or the sale by the Company of all or substantially
all of its properties or assets, or the assignment by the Company of this
Agreement and the performance of its obligations hereunder to any successor in
interest.

 

10.   Entire Agreement; Severability; Enforcement

 

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes in its entirety all prior undertakings
and agreements of the Company and Executive with respect to the subject matter
hereof; provided, however, that to the extent of any conflict between the
provisions of this Agreement, on the one hand, and either the Employee
Proprietary Information and Inventions Agreement, on the other hand, the
provisions of such Employee Proprietary Information and Inventions Agreement or
Stock Option Agreement shall govern. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable, or void, the
remainder of this Agreement and such provisions as applied to other persons,
places, and circumstances shall remain in full force and effect. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with one which most accurately represents the parties’ intention
with respect to the invalid or unenforceable term or provision.

 

11.   Governing Law

 

The validity, interpretation, enforceability, and performance of this Agreement
shall be governed by and construed in accordance with the law of the State of
California.

 

12.   Acknowledgment

 

The parties acknowledge (a) that they have consulted with or have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement, and (b) that they have read and understand the Agreement, are
fully aware of its legal effect, and have entered into it freely based on their
own judgment and not on any representations or promises other than those
contained in this Agreement.

 

13.   Compliance with Section 409A of the Internal Revenue Code of 1986, as
amended

 

If the Company determines that Executive is a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder at the time
of his Separation, then (a) the severance payments under Section 4, to the
extent not exempt from Section 409A of the Code, shall accrue and, to the extent
accrued, shall be made commencing the seventh month

 

13



--------------------------------------------------------------------------------

after Executive’s Separation and (b) any Gross-Up Payment, to the extent not
exempt from Section 409A of the Code, shall not be made earlier than the later
of (i) the date determined under Section 4.7 or (ii) the first day of the
seventh month after Executive’s Separation.

 

14.   Notices

 

All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or mailed by certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to Company:     

Saba Software, Inc.

Attn: Chief Executive Officer

2400 Bridge Parkway

Redwood Shores, CA 94065

If to Executive:     

Jeffrey T. Carr

Saba Software, Inc.

2400 Bridge Parkway

Redwood Shores, CA 94065

 

Any such written notice shall be deemed received when personally delivered or
three days after its deposit in the United States mail as specified above.
Either party may change its address for notices by giving notice to the other
party in the name specified in this section.

 

15.   Representations and Warranties.

 

Executive represents and warrants that he is not restricted or prohibited,
contractually or otherwise, from entering into and performing each of the terms
and covenants contained in this Agreement, and that his execution and
performance of this Agreement will not violate or breach any other agreements
between Executive and any other person or entity.

 

14



--------------------------------------------------------------------------------

16.   Counterparts

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, all of which together shall contribute one and the same
instrument.

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first set forth above.

 

SABA SOFTWARE, INC.

    JEFFREY T. CARR

By:

 

/s/    BOBBY YAZDANI        

   

/s/    JEFFREY T. CARR        

 

Bobby Yazdani,

Chief Executive Officer

    Jeffrey T. Carr

 

15



--------------------------------------------------------------------------------

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

In exchange for the severance payments and other benefits to which I would not
otherwise be entitled, I hereby furnish Saba Software, Inc. and each of its
subsidiaries and affiliates (collectively, the “Company”) with the following
release and waiver.

 

I hereby release, and forever discharge the Company, its officers, directors,
agents, employees, stockholders, attorneys, successors, assigns and affiliates,
of and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kid and
nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising at any time prior to and
including the date I sign this Release with respect to any claims relating to my
employment and the termination of my employment, including but not limited to:
any and all such claims and demands directly or indirectly arising out of or in
any way connected with my employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, sabbatical benefits, severance
benefits, or any other form of compensation; claims pursuant to any federal,
state or local law or cause of action including, but not limited to, the federal
Civil Rights Act of 1964, as amended; the federal Age Discrimination Act of
1990; the Delaware Fair Employment Practices Act, as amended; tort law; contract
law; wrongful discharge; discrimination; harassment; fraud; emotional distress;
and breach of the implied covenant of good faith and fair dealing, provided,
however, that this Release shall not apply to claims or causes of action for
defamation, libel, invasion of privacy or indemnification for third party claims
against Executive in accordance with the Company’s charter documents or as
otherwise provided in a written agreement between the Company and Executive.

 

In granting the releases herein, I acknowledge that I understand that I am
waiving any and all rights and benefits conferred by the provisions of
Section 1542 of the Civil Code of the State of California and any similar
provision of law of any other state or territory of the United States or other
jurisdiction to the following effect: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the release of
unknown and unsuspected claims granted in this Agreement.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this waiver and release is knowing and voluntary, and
that the consideration given for this waiver and release is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised, as required by the Older Workers Benefit Protection Act,
that: (a) the waiver and release granted herein does not relate to claims which
may arise after this agreement is executed; (b) I have the right to consult with
an attorney prior to executing this agreement (although I may choose voluntarily
not to do so); (c) I have



--------------------------------------------------------------------------------

21 days from the date I receive this agreement, in which to consider this
agreement (although I may choose voluntarily to execute this agreement earlier);
(d) I have seven days following the execution of this agreement to revoke my
consent to the agreement; and (e) this agreement shall not be effective until
the seven day revocation period has expired.

 

Date:

 

 

    

 

       Jeffrey T. Carr